



Exhibit 10.1




EXECUTIVE EMPLOYMENT, NON-COMPETE
AND CONFIDENTIALITY AGREEMENT
THIS EXECUTIVE EMPLOYMENT, NON-COMPETE AND CONFIDENTIALITY AGREEMENT (this
"Agreement"), is entered into as of the date set forth on the signature page
(the “Execution Date”) by and between Bruce L. Caswell (the "Executive") and
MAXIMUS, Inc., a Virginia corporation with its principal place of business in
Reston, Virginia (the "Corporation") with reference to the following:
WHEREAS, the parties entered into that certain Executive Employment, Non-Compete
and Confidentiality Agreement effective on or about October 1, 2004, which was
subsequently amended on November 20, 2007 (as amended, the “Prior Agreement”);
and
WHEREAS, the parties believe the Executive possesses the experience and
capabilities to provide valuable service on behalf of the Corporation; and
WHEREAS, the Corporation desires to employ the Executive as its President and
Chief Executive Officer; and
WHEREAS, the Executive desires to be employed by the Corporation at the salary,
benefits and other terms and conditions specified herein.
NOW, THEREFORE, in consideration of these premises and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties agree as follows:
1.
Employment.



1.1Duties. The Corporation hereby employs the Executive, and the Executive
hereby accepts such employment, to serve as the President and Chief Executive
Officer. The Executive hereby represents and warrants that he is in good health
and capable of performing the services required hereunder. The Executive shall
perform such services and duties as are appropriate to such office or delegated
to the Executive by the Corporation’s Board of Directors (“Board”). During the
term of this Agreement, the Executive shall be a full-time employee of the
Corporation and shall devote such time and attention to the discharge of his
duties as may be necessary and appropriate to accomplish and complete such
duties.


The Executive shall be nominated by the Board for election as a director and
shall serve, without additional compensation, as a member of the Board, subject
to his being so elected by the Corporation's stockholders. The Executive agrees
to obtain the consent of the Board, which consent may be withheld in the Board’s
sole discretion, before serving on the board of any other entity or
organization.
1.2Compensation.


(a)Base Salary. As compensation for performance of his obligations hereunder,
the Corporation shall pay the Executive an annual salary of $700,000 ("Base
Salary"), such Base Salary to be reviewed annually beginning on or about October
1, 2018.


(b)Management Bonus Program. The Executive will be eligible to participate in
the Corporation's Management Bonus Program (“MBP”), with any awards dependent on
the performance of the Executive and the Corporation. The target annual cash
bonus for the Executive will be one hundred percent (100%) of annual Base Salary
for accomplishing his annual goals.







--------------------------------------------------------------------------------





(c)Equity Awards. The Executive shall be eligible to receive awards under the
2017 Equity Incentive Plan or any successor plan (the “Equity Plan”) in the
discretion of the Corporation's Board of Directors, and shall also be entitled
to participate in stock option and similar plans as currently exist or may be
established by the Corporation from time to time. The target annual equity award
for the Executive will be three hundred seventy-five percent (375%) of annual
Base Salary. The Corporation agrees to proportionately adjust the Executive’s
vested and unvested equity awards in the event the Corporation declares an
extraordinary dividend during the term hereof. For these purposes, an
“extraordinary dividend” would be any distribution per share having a value in
excess of ten percent (10%) of the average trading price of the Corporation’s
common stock during the three-month period preceding such distribution. Any
Restricted Stock Units or other equity awards made to the Executive on or after
the Effective Date, shall vest according to their stated vesting schedules (or
pursuant to the acceleration feature in connection with a Change of Control)
unless the Executive is terminated for Cause or voluntarily resigns his
employment without Good Reason in which case any unvested awards shall be
forfeited as of the effective date of termination.
For purposes of this Agreement, the terms “Cause,” “Change of Control” and “Good
Reason” shall have the meanings set forth in the Corporations Income Continuity
Program (“ICP”) in effect as of the Effective Date.
(d)Income Continuity Program. The Executive shall continue to be a Participant
in the ICP. In the event the ICP is subsequently amended or terminated, upon a
qualifying termination of Executive’s employment in connection with a Change of
Control the Executive shall be entitled to receive the greater of (i) the
compensation and benefits payable under the ICP as it exists on the Effective
Date or (ii) the compensation and benefits payable under any amended or
successor program to the ICP.


(e)Vacation, Insurance, Expenses, Etc. The Executive shall be entitled to
vacation under the Corporation’s Executive Time Off policy, and such benefits,
health, disability and life insurance and other benefits and expense
reimbursements in a manner consistent with the Corporation's past practices and
as are provided to the Corporation’s senior executives.


(f)Insurance. The Corporation shall maintain the Executive as an insured party
on all directors' and officers' insurance maintained by the Corporation for the
benefit of its directors and officers on at least the same basis as all other
covered individuals and provide the Executive with at least the same corporate
indemnification as its officers.


(g)Attorneys’ Fees. The Corporation shall reimburse the Executive for reasonable
attorneys’ fees incurred in connection with the review and negotiation of this
Agreement within thirty (30) days following the Execution Date, subject to prior
submission of an invoice therefor.


1.3Term; Termination. The term of the employment agreement set forth in this
Section 1 shall be for a period commencing at the Effective Date and continuing
for three (3) years thereafter (the "Scheduled Term"). Following the Scheduled
Term, the Agreement shall automatically renew for successive one-year terms
(each a “Renewal Term”) unless either party notifies the other of its desire to
terminate the Agreement no less than three (3) months before the expiration of
the Scheduled Term or Renewal Term. Notwithstanding the foregoing, this
Agreement shall terminate:


(a)by mutual written consent of the parties;


(b)upon Executive's death or inability, by reason of physical or mental
impairment, to perform substantially all of Executive's duties as contemplated
herein for a continuous period of 120 days or more; or


(c)by the Corporation for Cause.





--------------------------------------------------------------------------------







Upon any termination of employment under this Section 1.3, neither party shall
have any obligation to the other pursuant to this Section 1, but such
termination shall have no effect on the obligations of the parties under other
provisions of this Agreement.
“Effective Date” shall mean April 1, 2018. The Prior Agreement shall remain in
full force and effect until the Effective Date, at which time it shall
automatically terminate without further action by the parties,
1.4    Severance. The parties agree that in the event (i) the Corporation
terminates the Executive's employment without Cause, (ii) the Executive
terminates the employment for Good Reason prior to the expiration of the
Scheduled Term or then-current Renewal Term, as applicable, or (iii) the
Corporation elects not to renew the Agreement for another term, the Executive
shall be entitled to receive the following upon the execution of a general
release by the Executive in the form attached hereto as Exhibit A, which release
shall be executed and irrevocable within thirty (30) days of termination:


(a)benefits, at the Corporation's expense, as provided under Section 1.2(e) for
the greater of the remainder of the current term of the Agreement or twelve (12)
months. To the extent that these payments are not exempt from Section 409A of
the Internal Revenue Code of 1986, as amended (the 'Code') under the COBRA,
reimbursement, in-kind benefit, or other applicable exceptions thereunder, such
payments shall be made at the time and in the amount required under the
documents governing each such benefit;


(b)continued vesting of stock options and Restricted Stock Units in accordance
with their stated terms; and


(c)    a lump sum, payable within forty-five (45) days following termination of
employment, equal to the greater of (i) Base Salary for the remainder of the
Scheduled Term or Renewal Term or (ii) two times the sum of the Executive's Base
Salary plus the lesser of his target bonus or previous year's actual bonus,
which lump sum shall be considered a separate payment for purposes of Section
409A of the Code. If the Executive's employment termination occurs in connection
with a Change in Control, the Executive shall be entitled to receive such
payments and benefits as provided under the Income Continuity Plan, and this
Section 1.4 shall not apply.


2.
Restrictions on Competition and Solicitation.



2.1.Prohibited Activities.


a.The Executive agrees that, during his employment with the Corporation and for
a period of one (1) year after the termination of such employment for any
reason, the Executive, anywhere in the United States or in any other country or
jurisdiction where the Corporation conducts business as of the time of such
termination:


i.will not whether as a principal, investor, owner, executive, consultant,
independent contractor, officer, director, board member, manager, partner,
agent, or otherwise, alone or in association with any other person, firm,
corporation, or business organization, work for, become employed by, engage in,
carry on, provide services to, or assist in any manner (whether or not for
compensation or gain) an entity in competition with the Corporation, where the
Executive’s position or service for such entity is competitive with any of the
Executive’s positions or services that the Executive performed for the
Corporation;


ii. will not contact any of the Corporation’s Customers or Potential Customers
or solicit or induce (or attempt to solicit or induce) any of them to not
conduct business with the Corporation, or to conduct business with or contract
with any other person or entity instead of the Corporation. For purposes of this
Agreement, “Customers or Potential Customers”





--------------------------------------------------------------------------------





means all persons, companies, firms, or entities that have, within the twelve
(12) months prior to the Executive’s termination of employment: (A) obtained the
Corporation’s services, (B) contacted the Corporation for the purpose of
obtaining the Corporation’s services, or (C) been actively solicited by the
Corporation for the purpose of providing its services; and for which the
Executive provided services or about which the Executive had access to and
knowledge of proprietary information;


iii.will not, directly or indirectly, contact, solicit or induce (or attempt to
solicit or induce) any of the Corporation Personnel to leave their employment
with the Corporation or consider employment with any other person or entity. For
purposes of this Agreement, the “Corporation Personnel” shall mean any employee
or service provider of the Corporation who worked for the Corporation during
Executive’s employment and with whom the Executive worked personally or knew
personally or who was known by the Executive to have unique knowledge or skills
that could cause competitive harm to the Corporation;


iv. will not, directly or indirectly, hire or cause to be hired (or engage or
cause to be engaged as an independent contractor) any such Corporation
Personnel; and


v.Executive agrees that the restrictions set forth in this Section 2.1, in light
of the access to client, proprietary and other confidential information that the
Corporation provides to Executive, are reasonable and necessary in order to
protect the legitimate business interests of the Corporation. Executive agrees
that the duration of the restrictions set forth in this paragraph shall be
extended by the duration of any period in which Executive is in violation of any
of those restrictions. The existence of any other claim by Executive against the
Corporation, whether based on this Agreement or otherwise, will not constitute a
defense to the enforcement of this Agreement by the Corporation.


b.The Executive shall notify any new employer, partner, association or any other
firm or corporation in competition with the Corporation with whom the Executive
shall become associated in any capacity whatsoever of the provisions of this
Section 2 and the Executive agrees that the Corporation may give such notice to
such firm, corporation or other person.


2.2.Business Opportunities; Conflicts of Interest; Other Employment and
Activities of the Executive.


a.The Executive agrees promptly to advise the Corporation of, and provide the
Corporation with an opportunity to pursue, all business opportunities that
reasonably relate to the present business conducted by the Corporation.


b.The Executive, in his capacity as an employee of the Corporation, shall not
engage in any business with any member of the Executive's immediate family or
with any person or business entity in which the Executive or any member of the
Executive's immediate family has any ownership interest or financial interest,
unless and until the Executive has first fully disclosed such interest to and
received written consent from the Board of Directors. As used herein, the term
"immediate family" means the Executive's spouse, natural or adopted children,
parents or siblings and the term "financial interest" means any relationship
with such person or business entity that may monetarily benefit the Executive or
member of the Executive's immediate family, including any lending relationship
or the guarantying of any obligations of such person or business entity by the
Executive or member of his immediate family.


c.The parties hereto agree that the Executive may, consistent with this Section
2.2, receive and retain speaking fees, referral fees from business opportunities
not accepted by the





--------------------------------------------------------------------------------





Corporation, and fees from outside business activities and opportunities of the
Executive consented to by the Board of Directors.


3.Confidentiality. The Executive agrees that the Corporation's books, records,
files and all other non-public information relating to the Corporation, its
business, clients and employees are proprietary in nature and contain trade
secrets and shall be held in strict confidence by the Executive, and shall not,
either during the term of this Agreement or after the termination hereof, be
used by Executive or disclosed, directly or indirectly, to any third party,
except to the extent such use or disclosure is in furtherance of the
Corporation's business or required by any law, rule, regulation or other legal
process. The trade secrets or other proprietary or confidential information
referred to in the prior sentence includes, without limitation, all proposals to
clients or potential clients, contracts, client or potential client lists, fee
policies, financial information, administration or marketing practices or
procedures and all other information regarding the business of the Corporation
and its clients not generally known to the public.


4.Miscellaneous.


4.1.Notices. All notices, requests, demands or other communications provided for
in this Agreement shall be in writing and shall be delivered by hand, sent
prepaid by overnight delivery service or sent by the United States mail,
certified, postage prepaid, return receipt request, to the following:
If to the Corporation:


MAXIMUS, Inc.
1891 Metro Center Drive
Reston, Virginia 20190
Attention: General Counsel


If to the Executive:


Bruce L. Caswell
                            
                            
With a copy (not constituting notice) to:
Williams & Connolly LLP
725 Twelfth Street, NW
Washington, DC 20005
Attention: Deneen C. Howell, Esq.


Any notice, request, demand or other communication delivered or sent in the
foregoing manner shall be deemed given or made (as the case may be) upon the
earliest of (i) the date it is actually received, (ii) the business-day after
the day on which it is delivered by hand, (iii) the business day after the day
on which it is properly delivered to Federal Express (or a comparable overnight
delivery service), or (iv) the third business day after the date on which it is
deposited in the United States mail. Either party may change its address by
notifying the other party of the new address in any manner permitted by this
paragraph.
4.2.Remedies. The parties agree and acknowledge that any violation by the
Executive of the terms hereof may result in irreparable injury and damage to the
Corporation or its clients, which may not adequately be compensable in monetary
damages, that the Corporation will have no adequate remedy at law therefor, and
that the Corporation may obtain such preliminary, temporary or permanent
mandatory or restraining injunctions, orders or decrees as may be necessary to
protect it against, or on account of, any breach of the provisions contained in
this Agreement.







--------------------------------------------------------------------------------





4.3.No Obligation of Continued Employment. The Executive understands that this
Agreement does not create an obligation on the part of the Corporation to
continue the Executive's employment with the Corporation after the expiration or
termination of this Agreement.


4.4.Benefit; Assignment. This Agreement shall bind and inure to the benefit of
the parties and their respective personal representatives, heirs, successors and
assigns, provided this Agreement may not be assigned by either party without the
consent of the other, except that the Corporation may assign this Agreement in
connection with the merger, consolidation or sale of all or substantially all of
its business or assets.


4.5.Entire Agreement. This Agreement supersedes all previous agreements, written
or oral, with respect to the subject matter of this Agreement other than the
Prior Agreement, which shall remain in full force and effect until the Effective
Date.


4.6.Severability. In the event that any one or more of the provisions contained
herein shall be held to be invalid, illegal, or unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provisions of this Agreement, and all other provisions shall remain in full
force and effect. If any of the provisions of this Agreement is held to be
excessively broad, it shall be reformed and construed by limiting and reducing
it so as to be enforceable to the maximum extent permitted by law.


4.7.Waivers. No delay or omission by either party in exercising any right under
this Agreement will operate as a waiver of that or any other right. A waiver or
consent given by either party on any occasion is effective only in that instance
and will not be construed as a bar to or waiver of any right on any other
occasion.


4.8.Captions. The captions of the various sections and paragraphs of this
Agreement have been inserted only for the purpose of convenience; such captions
are not a part of this Agreement and shall not be deemed in any manner to
modify, explain, enlarge or restrict any of the provisions of this Agreement.


4.9.Governing Law and Jurisdiction. This Agreement shall in all events and for
all purposes be governed by, and construed in accordance with, the laws of the
Commonwealth of Virginia. Any action or proceeding against the parties relating
in any way to this Agreement must be brought and enforced in the courts of
Fairfax County, Virginia or the Eastern District of Virginia, and the parties
irrevocably submit to the jurisdiction of such courts in respect of any such
action or proceeding.


4.10.Amendments. No changes to this Agreement shall be binding unless in writing
and signed by both the parties.


4.11.Counterparts. This Agreement may be executed in several counterparts
(including via facsimile and the electronic exchange of .pdf copies), each of
which shall be deemed an original, and all such counterparts shall constitute
one instrument.


4.12.    Distributions to Specified Employees. Notwithstanding any provision to
the contrary, to the extent the Executive is considered a specified employee
under Section 409A of the Code and would be entitled to a payment during the six
month period beginning on the Executive's date of termination that is not
otherwise excluded under Section 409A of the Code under the exceptions for
short-term deferrals, separation pay arrangements, reimbursements, in-kind
distributions, or an otherwise applicable exemption, the payment will not be
made to the Executive until the earlier of the six month anniversary of the
Executive's date of termination or the Executive's death.


4.13.    Section 409A of the Code. It is the intention of the parties that this
Agreement comply with and be administered in accordance with Section 409A of the
Code and the interpretive guidance thereunder, including the exceptions for
short-term deferrals, separation pay arrangements, reimbursements, and in-





--------------------------------------------------------------------------------





kind distributions. The Agreement shall be construed and interpreted in
accordance with such intent. To the extent such potential payments or benefits
could become subject to such Section, the parties shall cooperate to amend this
Agreement with the goal of giving the Executive the economic benefits described
herein in a manner that does not result in such tax being imposed. In the event
that the Corporation does not so cooperate, the Corporation shall indemnify the
Executive for any interest and additional tax arising from the application of
Section 409A of the Code, grossed-up for any other income tax incurred by
Executive related to the indemnification (i.e., indemnification of such
additional income tax), assuming the highest marginal income tax rates apply to
any taxable indemnification. Any indemnification payment shall be made within
ninety (90) days of the date Executive makes payment of the interest and/or
additional tax.


THE EXECUTIVE HAS READ ALL OF THE PROVISIONS OF THIS AGREEMENT AND THE EXECUTIVE
UNDERSTANDS, AND AGREES TO, EACH OF SUCH PROVISIONS. THE EXECUTIVE UNDERSTANDS
THAT THIS AGREEMENT MAY AFFECT THE EXECUTIVE'S RIGHT TO ACCEPT EMPLOYMENT WITH
OTHER COMPANIES SUBSEQUENT TO THE EXECUTIVE'S EMPLOYMENT WITH THE CORPORATION.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth below.
EXECUTIVE
 
 
MAXIMUS, Inc.
 
 
 
 
 
 
 
/s/ Bruce L. Caswell
 
 
By
/s/ David R. Francis
 
Bruce L. Caswell
 
 
 
 
 
 
 
 
 
 
Date
January 10, 2018
 
 
Title
General Counsel
 
 
 
 
 
 






--------------------------------------------------------------------------------





EXHIBIT A


GENERAL RELEASE OF CLAIMS


In consideration of the Severance (“Severance”) to be provided to me under
Section 1.4 of that certain Executive Employment, Non-Compete and
Confidentiality Agreement between me and MAXIMUS, Inc. (“MAXIMUS”) effective
April 1, 2018 (the “Employment Agreement”), and intending to be legally bound, I
agree as follows:


General Release and Waivers. I release MAXIMUS and its affiliated entities and
their respective officers, directors, partners, owners, executives, contractors,
clients, agents, representatives, administrators of any MAXIMUS benefit plan,
predecessors, successors and assigns (the “Releasees”) from any and all
individual or class action claims, actions, rights, demands, debts, damages,
grievances or accountings of whatever nature, whether known or unknown,
currently existing or arising in the future, that I have or may have against the
Releasees relating in any way to my employment with MAXIMUS or the termination
thereof, including, without limitation, claims under the Age Discrimination in
Employment Act, Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, Worker Adjustment and Retraining Notification Act, Family
and Medical Leave Act, Americans with Disabilities Act, Fair Credit Reporting
Act, Sarbanes-Oxley Act, Immigration Reform and Control Act, Occupational Safety
and Health Act, and all other federal, state or local laws or any other statute,
rule, regulation or executive order precluding discrimination or retaliation in
employment, claims for breach of contract, wrongful discharge, personal injuries
or torts, defamation, and all other claims whether known or unknown, arising
through the date of execution of this General Release of Claims (“General
Release”) by me, excepting only those matters set forth in this General Release.


Excluded from this General Release are: (i) any claim or right which cannot be
waived by law, including without limitation, all claims arising after the date
of this Agreement, claims for unemployment compensation, and claims for worker
compensation benefits; (ii) claims under the Fair Labor Standards Act; (iii) the
right to file a charge with or participate in an investigation conducted by an
administrative agency, provided I am waiving, however, any right to any monetary
recovery if any administrative agency pursues any claim or claims on my behalf
with the exception of monetary recovery for Securities and Exchange Commission
claims; (iv) any indemnification obligations of MAXIMUS to me pertaining to the
period prior to the date of my termination of employment (“Termination Date”) in
my capacity as a director or officer under the articles of incorporation,
by-laws or other organizational documents of MAXIMUS and its affiliated
entities; (v) to the extent pertaining to the period prior to the Termination
Date, the obligations of any insurer (other than MAXIMUS and its affiliated
entities, including with respect to self-insurance) under any insurance policy
for events, acts or omissions for directors or officers of MAXIMUS and its
affiliated entities; and (vi) my right to all earned but unpaid base salary
through the Termination Date, any earned but unpaid incentive compensation,
reimbursement for any unreimbursed expenses in accordance with MAXIMUS’s
business expense reimbursement policy as well as any accrued and vested benefits
to which I am entitled in accordance with the terms of MAXIMUS’s various benefit
plans, policies and programs. I understand that nothing in this General Release
prohibits me from reporting possible violations of federal law or regulation to
any governmental agency or entity, including but not limited to the Department
of Justice, the Securities and Exchange Commission, the Congress, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of federal law or regulation.


I understand that I shall continue to comply with any terms that expressly
survive the termination of the Employment Agreement. Likewise, any client
non-disclosure agreements signed by me survive the termination of my employment
with MAXIMUS, and I shall comply with the terms of those agreements. I
understand that I must have returned as of the Termination Date all originals
and copies of MAXIMUS’s Confidential Information and other property in my
possession or under my control, and that I not make any willful or malicious
negative or disparaging remarks regarding the Releasees.







--------------------------------------------------------------------------------





Older Worker Benefit Protection Act. In compliance with the Older Worker Benefit
Protection Act (“OWBPA”) and in providing a release I agree and acknowledge
that: (a) I have read the terms of this General Release, understand its
contents, and agree to the terms and conditions set forth in this General
Release of my own free will; (b) I have been advised orally and, by this
document, in writing of my right to consult with legal counsel prior to
executing this General Release; (c) I do not rely on any statement or
representation of MAXIMUS outside of the Employment Agreement and this document
in entering into this General Release; and (d) I am not releasing rights or
claims under the ADEA that arise after the date this General Release is
executed.


I understand that I shall have twenty-one (21) calendar days from the
Termination Date (the “Consideration Period”) within which to consider the terms
and execute this General Release. I further understand that although I may take
all twenty-one (21) days to consider this General Release, I may execute and
provide this General Release sooner. I understand that this General Release must
be signed no earlier than the Termination Date or later than twenty-one (21)
days after the Termination Date.


I acknowledge and understand that I may revoke this General Release within seven
(7) calendar days of the date on which I execute this document (the “Revocation
Period”), and that should I wish to revoke this General Release, the revocation
must be in writing and must be delivered by hand or mail to the General Counsel
of MAXIMUS within the Revocation Period. I understand that if I revoke by mail,
the revocation must be postmarked within the Revocation Period, certified
mail/return receipt requested, properly addressed as follows:


MAXIMUS, Inc.
David R. Francis
General Counsel
1891 Metro Center Drive
Reston, Virginia 20190


I understand that if I wish to revoke by hand delivery, the revocation must be
delivered to the person and address stated above within the Revocation Period.


I acknowledge that the Severance will not be paid until the Revocation Period
has expired without me exercising my right of revocation. If I fail to sign and
return this General Release by the end of the Consideration Period or if timely
revoke it as provided herein, I shall have no right to the Severance.


This General Release shall be construed in accordance with Virginia law, without
regard to any jurisdiction’s principles of conflict of laws, except where
federal law applies. I understand and agree that if MAXIMUS prevails on any
action to enforce this General Release, MAXIMUS shall be entitled to recover its
reasonable legal fees and costs.


IN WITNESS WHEREOF, I have executed this General Release as of the date set
forth below.






BRUCE L. CASWELL    






                    


Date:                    







